Citation Nr: 1235678	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968, with additional service in the Navy Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled for a hearing before the undersigned in March 2011.  Unfortunately, however, on the date of his scheduled hearing, the Veteran was unable to attend as a result of his daughter's illness.  As such, pursuant to the Veteran's request, the Veteran's authorized representative presented argument in support of his appeal at a hearing before the undersigned.  See 38 C.F.R. § 20.701 (2011) (stating that only the appellant and/or his or her authorized representative may appear and present argument in support of an appeal).  A transcript of the hearing is of record.  

As an initial matter, the Board notes that additional pertinent evidence in the form of a letter from the Veteran's treating VA psychiatrist was associated with the Veteran's claims file in December 2010 (i.e., after the issuance of the most recent Supplemental Statement of the Case in October 2010).  In this regard, the Board notes that the Veteran did not submit a waiver of Agency of Original Jurisdiction (AOJ) consideration with regard to this evidence.  Significantly, however, insofar as the Board is herein granting entitlement to service connection for PTSD, representing a complete grant of the benefit sought on appeal, such waiver is not required.  38 C.F.R. § 20.1304(c) (2011).  

The Board also notes that the Veteran's representative submitted additional evidence in support of the Veteran's claim at the March 2011 Board hearing, along with a waiver of AOJ consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  Id.  


FINDING OF FACT

The Veteran's PTSD is related to his period of military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board grants entitlement to service connection for PTSD, representing a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

II.  Service Connection 

The Veteran essentially contends that service connection for PTSD is warranted because this disorder developed as a result of three stressful experiences during service.  First, the Veteran has reported that, while on liberty in Subic Bay in September/October 1967, he saw a group of Philippine police officers severely beating and stabbing a fellow sailor.  See Veteran's January 2006 PTSD Questionnaire; March 2006 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD; May 2006 VA psychiatric examination report; October 2008 VA Form 9, Appeal to the Board; Board Hearing Tr. at 8-9.  In this regard, the Veteran has reported that when he tried to help the sailor, the police began chasing him and threatened to kill him.  See Veteran's January 2006 PTSD Questionnaire; March 2006 VA Form 21-0781; May 2006 VA psychiatric examination report; Board Hearing Tr. at 8-9.  

Second, the Veteran has reported that, while aboard the U.S.S. Cree in February/March 1968, he was sexually abused by a Third-Class Gunner's Mate who touched him inappropriately while he was in his bunk.  See May 2006 VA psychiatric examination report; Veteran's September 2006 VA Form 21-4138, Statement in Support of Claim; October 2008 VA Form 9; Board Hearing Tr. at 7.  In this regard, the Veteran has reported that, although he told the Gunner's Mate to leave him alone, he did not stop and a scuffle ensued.  See September 2006 VA Form 21-4138.  The Veteran has also reported that, following this incident, the Gunner's Mate threatened to kill him if he told anyone what had happened.  See September 2006 VA Form 21-4138; Board Hearing Tr. at 7.

Finally, the Veteran has reported that, while aboard the Cree in November 1967, he participated in the rescue of another ship, the S.S. San Jose, which had caught on fire and was taking on water.  See Veteran's September 2006 VA Form 21-4138; August 2007 Notice of Disagreement; Board Hearing Tr. at 4-6.  In this regard, the Veteran has reported that he went aboard the San Jose to help fight the fire and dewater the ship, noting that he received a Letter of Commendation for these efforts.  See September 2006 VA Form 21-4138; Board Hearing Tr. at 4-6.  

To establish entitlement to service connection for PTSD a Veteran must provide (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

The Board finds that service connection for PTSD is warranted.  See 38 C.F.R. §§ 3.303(a), 3.304(f) (2011).  In making this determination, the Board finds it significant that the post-service medical evidence of record reveals that the Veteran currently has PTSD.  Specifically, the Veteran's post-service treatment records reveal that he was first diagnosed with PTSD by a VA psychologist in January 2006, and has continued be diagnosed with, and treated for, PTSD ever since.  See VA treatment records dated January 27, 2006; February 2, 2006; February 24, 2006; March 24, 2006; April 7, 2006; and April 21, 2006; VA psychiatric examination reports dated in May 2006 and December 2006; December 7, 2010, letter from a VA psychiatrist.  Moreover, the Board finds it significant that, at the time of the Veteran's May 2006 VA psychiatric examination, the examiner specifically found that the Veteran met all four Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for PTSD.  See May 2006 VA psychiatric examination report.  Accordingly, the Board finds that the first element required for service connection, medical evidence diagnosing PTSD, has been established.  

Turning to the second element required for service connection for PTSD, the Board acknowledges that, to date, the Veteran's claimed stressors of (1) seeing a fellow sailor being severely beaten and stabbed by police and (2) being molested by a Third-Class Gunner's Mate have not been verified.  Significantly, however, the Board finds that there is credible supporting evidence verifying the Veteran's reported stressor of assisting with efforts to fight a fire on the San Jose in November 1967.  In making this determination, the Board notes that the Veteran is competent to report that he participated in efforts to rescue the San Jose while serving aboard the Cree.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting this stressful in-service experience.  In this regard, the Board notes that, throughout the duration of this appeal, the Veteran has consistently reported his involvement in rescuing the San Jose.  See Veteran's September 2006 VA Form 21-4138; August 2007 Notice of Disagreement; Board Hearing Tr. at 4-6.  As such, the Board concludes that the Veteran's statements are credible and probative, and add weight to the overall claim.  

Furthermore, the Board highlights that the Veteran's statements regarding his involvement in rescuing the San Jose in November 1967 are consistent with the circumstances of his service, and finds no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In making this determination, the Board notes that the Veteran's service personnel records reflect that he served aboard the Cree from September 1967 to October 1968.  See History of Assignments.  Moreover, the record reflects that, along with the other officers and men serving aboard the Cree from November 17, 1967, to November 21, 1967, the Veteran received a Letter of Commendation for his participation in saving the San Jose from destruction by assisting with fighting the fires onboard the ship and assisting with efforts to dewater the ship.  See May 1, 1968, Letter of Commendation.  Further, the Board notes that, in light of the foregoing, in a May 2010 Deferred Rating Decision, the RO determined that the Veteran's claimed in-service stressor of assisting with efforts to fight a fire aboard the San Jose was verified.  Thus, resolving any doubt in this case in the Veteran's favor, the Board finds that this in-service stressor occurred, thereby satisfying the second element required for service connection for PTSD. 

Turning to the third element required for service connection for PTSD, the Board
finds it significant that, in a December 2010 letter, after discussing the Veteran's pertinent military history, the Veteran's treating VA psychiatrist provided the opinion that the Veteran's PTSD is related to his military service.  See December 7, 2010, letter from a VA psychiatrist.  Notably, in providing this opinion, the VA psychiatrist specifically stated that the stressful events contributing to the Veteran's PTSD symptomatology included his in-service involvement in fighting a fire on the San Jose.  See December 7, 2010, letter from a VA psychiatrist.  Additionally, the Board notes that after collecting a history from the Veteran regarding his military experiences, the May 2006 VA examiner provided the opinion that the Veteran's PTSD was caused by or the result of trauma during service.  See May 2006 VA psychiatric examination report.  Similarly, the December 2006 VA examiner provided the opinion that the Veteran's PTSD resulted from military trauma.  See December 2006 VA psychiatric examination report.  As such, the Board finds that the Veteran's currently diagnosed PTSD is related to his military service, and more specifically, to his verified in-service stressor of fighting a fire on the San Jose, thereby satisfying the third element required for service connection for PTSD. 

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for PTSD is warranted.  Therefore, the Veteran's claim of entitlement to service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


